Title: Thomas Jefferson to Archibald Stuart, 9 April 1819
From: Jefferson, Thomas
To: Stuart, Archibald


          
            Dear Sir
            Monticello Apr. 9. 19.
          
          Mr Cosby was so well recommended, & by friends I so much esteem, that I was anxious he should be engaged in some of the work for the University. but his terms compared with those of the very best workmen, rendered it impossible. he asked 2. D 50 C the thousand for place-brick work & 5.D. the thousand for oil stock, more than we have been enabled to get the whole work engaged for by others.
          Not knowing how to address the inclosed letter I give it the benefit of your cover, in hopes you will do us the favor of having it delivered. I salute you affectionately
          Th: Jefferson
        